            Case 2:20-cv-01942-KJM-KJN Document 20 Filed 08/13/21 Page 1 of 4


 1    SEYFARTH SHAW LLP
      Michael J. Burns (SBN 172614)
 2    mburns@seyfarth.com
      560 Mission Street, 31st Floor
 3    San Francisco, California 94105
      Telephone:    (415) 397-2823
 4    Facsimile:    (415) 397-8549

 5    SEYFARTH SHAW LLP
      Eric Suits (SBN 232762)
 6    esuits@seyfarth.com
      400 Capital Mall Suite
 7    2350 Sacramento, California 95814
      Telephone:     (916) 448-0159
 8    Facsimile:     (916) 558-4839

 9    Attorneys for Defendants
      Paul Edwards and Reclamation District 2113
10
                                       UNITED STATES DISTRICT COURT
11
                                      EASTERN DISTRICT OF CALIFORNIA
12
     LYNANN MORGAN , an individual,                          No. 2:20-cv-01942-KJM-KJN
13
                        Plaintiff,                           JOINT STIPULATION AND ORDER
14                                                           RESCHEDULING MANDATORY
            v.                                               SETTLEMENT CONFERENCE
15
     RECLAMATION DISTRICT 2113, Fay Island, a
16   reclamation district of the State of California; Paul
     Edwards, an individual; and DOES 1-20,
17   inclusive,

18                      Defendants.

19

20

21

22

23

24

25

26

27

28

                            JOINT STIPULATION AND ORDER RESCHEDULING
                               MANDATORY SETTLEMENT CONFERENCE
              Case 2:20-cv-01942-KJM-KJN Document 20 Filed 08/13/21 Page 2 of 4


 1            Pursuant to Local Rule 143, the parties to the above-entitled action, Plaintiff Lynann Morgan,

 2   Defendant Reclamation District 2113, Fay Island, and Defendant Paul Edwards, by and through their
 3   respective counsel of record, hereby stipulate as follows:
 4            WHEREAS, the Court entered an Order directing the Parties to attend a Settlement Conference
 5   before Magistrate Judge Deborah Barnes on June 23, 2021 at 10:00 a.m. on February 24, 2021. (ECF
 6   No. 10);
 7            WHEREAS, the Parties previously stipulated to continue the Settlement Conference, and the
 8   Court set a new Settlement Conference date of August 18, 2021 (ECF No. 16.);
 9            WHEREAS, Paul Edwards, a defendant in this action is unavailable on August 18, 2021, as he
10   will be on an airplane traveling on August 18, 2021, at the time the Settlement Conference is currently
11   scheduled;
12            WHEREAS, the Parties wish to continue the Settlement Conference to October 5, 2021, at 9:00
13   a.m. and have confirmed with Judge Barnes’ chambers that she is available to conduct the settlement
14   conference on that date and time;
15            WHEREAS, the Parties have stipulated, and request leave of Court, to continue their Settlement
16   Conference from August 18, 2021 to October 5, 2021 at 9:00 a.m. or a convenient time thereafter for the
17   Court;
18            WHEREAS, the parties will hold an informal telephonic conference on October 4, 2021 at 10:00
19   a.m.;
20            WHEREAS, this stipulation will not alter the date of any other event or any other deadlines fixed
21   by Court order;
22            IT IS HEREBY STIPULATED between Plaintiff and Defendants, by and through their
23   undersigned counsel, that the Settlement Conference will be continued to October 5, 2021 at 9:00 a.m.
24   and an informal telephonic conference will be held on October 4, 2021 at 10:00 a.m..
25

26

27

28
                                                2
                            JOINT STIPULATION AND ORDER RESCHEDULING
                               MANDATORY SETTLEMENT CONFERENCE
          Case 2:20-cv-01942-KJM-KJN Document 20 Filed 08/13/21 Page 3 of 4


 1   DATED: August 11, 2021                   Respectfully submitted,

 2                                            SEYFARTH SHAW LLP

 3

 4                                            By: /s/ Eric E. Suits

 5                                               Michael Burns
                                                 Eric E. Suits
 6                                            Attorneys for Defendants
                                              Paul Edwards and Reclamation District 2113
 7
     DATED: August 11, 2021                   Respectfully submitted,
 8
                                              DHILLON LAW GROUP INC.
 9

10
                                              By: /s/Michael R. Fleming
11                                                Harmeet K. Dhillon
                                                  John-Paul S. Deol
12                                                Michael R. Fleming
13                                            Attorneys for Plaintiff
                                              Lynann Morgan
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                           3
                       JOINT STIPULATION AND ORDER RESCHEDULING
                          MANDATORY SETTLEMENT CONFERENCE
           Case 2:20-cv-01942-KJM-KJN Document 20 Filed 08/13/21 Page 4 of 4


 1                                                  ORDER

 2          PURSUANT TO STIPULATION, IT IS SO ORDERED. The Settlement Conference set for
 3   August 18, 2021 is vacated and scheduled for October 5, 2021 at 9:00 a.m. and an informal telephonic
 4   conference will be held on October 4, 2021 at 10:00 a.m..
 5   DATED: August 12, 2021                      /s/ DEBORAH BARNES
                                                 UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              4
                          JOINT STIPULATION AND ORDER RESCHEDULING
                             MANDATORY SETTLEMENT CONFERENCE
